283 F.2d 49
Louis CITO, Appellant,v.UNITED STATES of America, Appellee.
No. 6465.
United States Court of Appeals Tenth Circuit.
October 6, 1960.

John M. Deisch of Enos, Buchler & Deisch, Denver, Colo., for appellant.
Charles M. Stoddard, Asst. U. S. Atty., Denver, Colo. (Donald G. Brotzman, U. S. Atty., Denver, Colo., on the brief), for appellee.
Before HUXMAN, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appellant filed a petition in the District Court for the District of Colorado for a Writ of Error Coram Nobis alleging that his conviction and subsequent sentence for conspiracy to burglarize and burglary of a United States post office were improper. His sole contention is that the evidence at trial did not show that the crime was perpetrated in that portion of the burglarized building dedicated to the functions of a federal post office. Relief was denied by trial court in the form sought and also as considered under 28 U.S.C.A. § 2255.


2
The judgment is affirmed. Coram nobis is neither a substitute for direct appeal nor for proper relief under § 2255. Adam v. United States, 10 Cir., 274 F.2d 880. Appellant's conviction was considered and affirmed on direct appeal, Cito v. United States, 10 Cir., 238 F.2d 766, and the collateral issues determined in a companion case, Skoog v. United States, 10 Cir., 268 F.2d 218.